DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “extending portion supporter configured to support the second region of the display panel and being deformable”, “the first end portion is disposed between the display panel and the supporting plate” and “the elasticity-applying unit overlaps the display panel” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will 

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-10, 12 and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 7, 12 and 15, the claimed “the first end portion is disposed between the display panel and the supporting plate” is unclear, confusing and indefinite.  It is noted that the inflexible supporting plate configured to support the first region of the display panel and the deformable extending portion supporter configured to support the second region of the display panel as claimed in claims 1 and 15; therefore the first end portion of the first and second metal thin film layers of the deformable extending portion supporter cannot be disposed between the display panel and the inflexible supporting plate.
Claims 8-10 and 16-20 are rejected for incorporating the above errors from their respective parent claims by dependency.

Allowable Subject Matter
Claims 1-6, 11, 13 and 14 are allowed.
Claims 7-10, 12 and 15-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph; 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and the drawings objection, set forth in this Office action.

REASONS FOR ALLOWANCE
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art of record whether considered alone or in combination, fails to disclose the technical features of the claimed invention of the display device as a whole, specifically, a display panel comprising a first region and a second region adjacent to the first region and being extendable; a supporting plate configured to support the first region of the display panel and being inflexible; and an extending portion supporter configured to support the second region of the display panel and being deformable, wherein the extending portion supporter comprises a first metal thin film layer and a second metal thin film layer overlapping each other (as per claims 1-15), and wherein portions of the first metal thin film layer and the second metal thin film layer are between the display panel and the supporting plate (as per claims 15-20) (emphasis added).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

O’Brien (US Pub. No. 2013/0058063 A1) teaches the expandable mobile device.
Hampton et al (US Pub. No. 2016/0227645 A1) discloses the gearing solution for an external flexible substrate on a multi-use product.
Degner et al (US Pat. No. 9,419,065 B2) teaches the flexible displays.
Lee (US Pub. No. 2017/0038798 A1) discloses the display apparatus and portable terminal.
Lim (US Pub. No. 2017/0064847 A1) teaches the flexible display apparatus having roller that rotates by unfolding operation-force of user.
Lee et al (US Pub. No. 2018/0102072 A1) discloses the expandable display device.
Kim et al (US Pub. No. 2018/0166652 A1) teaches the display apparatus.
Lee et al (US Pub. No. 2018/0175310 A1) discloses the display device and method of manufacturing the same.
Ha et al (US Pub. No. 2019/0213924 A1) teaches the film for display device, display device including the same, and manufacturing method thereof.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOE H CHENG whose telephone number is (571)272-4433.  The examiner can normally be reached on Mon. - Fri. 9:00 AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ghebretinsae Temesghen can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOE H CHENG/
Primary Examiner
Art Unit 2626